Citation Nr: 9915015	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left ankle fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

The veteran had active military service from July 1940 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The claim for entitlement to service connection for left 
ankle fracture is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for left ankle 
fracture is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records indicate no diagnosis 
or treatment of a left ankle fracture.  Progress notes from a 
September 1944 admission for gonorrhea indicate that the 
appellant had no history of surgery.  No mention of a left 
ankle injury or fracture was noted in his medical history.  

At his December 1945 separation examination, the appellant 
did not report a history of a left ankle fracture, or 
hospitalization or surgery for a left ankle fracture.  The 
examination was negative for any musculoskeletal problems.  
Nothing unusual regarding the appellant's left ankle was 
noted and no diagnosis of a left ankle fracture or other left 
ankle impairment was diagnosed.  

The appellant's December 1945 separation report made no 
reference to a left ankle injury.  It specified that he 
received no wounds while in action.  Nor was the appellant 
awarded any combat-related decorations.  

The appellant filed an application for compensation or 
pension in March 1946, alleging service connection for 
rheumatic fever, scarlet fever, and hemorrhoids.  He did not 
make a claim for a left ankle fracture and did not refer to 
ever being hospitalized for a left ankle fracture or injury.  

Progress notes from Dr. S.M. indicate that he treated the 
appellant between September 1995 and June 1997 for a variety 
of medical problems.  During this time, the appellant 
reported no specific musculoskeletal symptoms regarding his 
left ankle.  He did exhibit chronic edema in his left leg.  
Even though he showed no definite thrombus, it was thought 
that he was at risk for emboli, and he was therefore started 
on Coumadin.  

In June 1997, the appellant began complaining to Dr. S.M. of 
left ankle pain for several days.  The appellant referred to 
a history of problems dating back to a crush injury in World 
War II.  The appellant was unable to recall how the injury 
occurred because he stated he was knocked unconscious.  He 
reported that his ankle was broken in several places and that 
it was fused together.  He reported having an x-ray a number 
of years earlier performed by a Dr. P.  He stated that Dr. P 
told him that there was a lot of arthritis apparent in the x-
ray.  On examination, the appellant reported increased pain 
and was unable to recall recently injuring it.  There was 
tenderness and restriction of motion of the left ankle on 
examination.  

X-rays of the left ankle revealed a moderate deformity of the 
distal tibia with partial fusion to the distal fibula 
consistent with post-traumatic deformity and post-surgical 
deformity.  The x-rays were interpreted as showing severe 
osteoarthritic and degenerative changes.  The appellant was 
diagnosed with osteoarthritis of the left ankle.  

In August 1997 the appellant filed an application for 
compensation or pension claiming that he suffered a broken 
left ankle in the summer of 1944 during an air raid in 
England.  He stated that he received treatment for this at 
the base in Burtonwood, England.  In a separate statement, 
the appellant reported that he had been treated initially 
after the injury at a first aid station, then at an air force 
station, where his ankle was wrapped.  Upon returning to 
base, he had an x-ray performed which revealed a cracked 
bone.  He stated that a pin was then inserted to stabilize 
the leg.  He stated that his condition had remained good 
after recovery for years until "the recent incident, " 
which he stated was debilitating.  In his application, the 
appellant stated that he had been experiencing periodic pain 
in his ankle for several years, depending on the activity he 
was engaged in.  He stated that he was in possession of x-
rays of his ankle.  

In September 1997, the RO notified the appellant in a rating 
decision that service connection for a left ankle fracture 
was denied.  In October 1997 the RO issued a rating decision 
again denying service connection for left ankle fracture.  

In November 1997, the appellant filed a notice of 
disagreement in which he alleged that VA had not attempted to 
obtain his clinical medical records nor his medical records 
from the United Kingdom.  He stated that he hurt his ankle in 
Leicester, north of London.  He stated that he was first 
treated for his ankle at a home guard first aid station and 
then transferred to what he thought was a British hospital 
referred to by the appellant as "Stone."  He requested that 
VA obtain these records.  

In March 1998 the RO notified the appellant in a statement of 
the case that his claim for service connection for a left 
ankle fracture had been denied.  In April 1998, the appellant 
filed a substantive appeal in which he essentially restated 
his claim.  

In April 1998 the appellant signed a release of information 
of the records of Dr. J.P.  In June 1998, the RO sent a 
letter to Dr. J.P. requesting the appellant's treatment 
records between 1991 and 1997.  There was no reply to these 
requests.  

In a letter from May 1998, Dr. S.M. wrote that the appellant 
was completely and permanently disabled secondary to a stroke 
which he stated had very significantly affected the use of 
his left-side, especially the left arm which was virtually 
paralyzed.  He also noted that the appellant had had problems 
with the rhythm of his heart with underlying coronary artery 
disease and a history of congestive heart failure 
cardiomyopathy.  He also reported a number of transient 
ischemic attacks or "mini strokes."  

In May 1998 a claim for non-service connected disability 
pension was received.  The appellant alleged a broken left 
ankle from 1945, a stroke in 1991, and a heart condition 
dating back to 1986.  

In June 1998, the National Public Records Center (NPRC) 
received a request from the RO for any records from the 
Office of the Surgeon General (SGO).  In its response, the 
SGO indicated that it had no records of admission, treatment, 
or diagnosis of a broken left ankle or any other left ankle 
injury.  

In June 1998 the appellant underwent a VA examination 
including an orthopedics evaluation for joints and feet.  He 
reported having his ankle crushed in 1944 while in the air 
force and that it was continuing to cause a lot of problems 
for him.  It was also noted that the appellant had a 
cerebrovascular accident in 1993 affecting the left side of 
his body.  General examination revealed some edema on the 
left ankle and trace edema on the right ankle.  

During the orthopedic portion of the examination, the 
appellant reported that he had been treated by English 
doctors for his crushed left ankle, who performed an open 
reduction/internal fixation medially.  He stated that over 
the years he had gone on to develop chronic pain and 
degenerative joint disease in the ankle.  

Examination of the left ankle revealed tenderness over the 
area with a well-healed scar.  X-rays revealed deformity of 
the distal tibia and fibula and degenerative changes in the 
tibiotalar joint.  The appellant was diagnosed with a left 
ankle fracture with severe degenerative joint disease and 
loss of range of motion with stasis dermatitis.  

The appellant was subsequently referred for an 
kinesthotherapy evaluation in July 1998.  The appellant 
reported a history of left foot pain secondary to an injury 
in the military.  It was noted that the appellant suffered a 
cerebrovascular accident in 1992 that complicated his painful 
ankle/foot with edema and weakness.  Evaluation of the foot 
revealed moderate edema, limited dorsi/plantar flexion, and 
virtually no motion in eversion or inversion.  Weight-bearing 
on the left foot was painful.  The appellant was diagnosed 
with foot pain and it was noted that he was prepared to deal 
with it.  

In a September 1998 rating decision, the appellant was 
granted non-service-connected pension due to coronary artery 
disease, status post coronary artery angioplasty, congestive 
heart failure, and a left ankle fracture with severe 
degenerative joint disease and loss of range of motion with 
stasis dermatitis.  He was found to be not entitled to 
special monthly pension.  

In February 1998 the RO notified the appellant in a 
supplemental statement of the case that it had denied service 
connection for left ankle fracture.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991);  38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3,102, 4.3 (1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for left ankle fracture must be denied as not well 
grounded.  

The Board notes at the outset that the RO was unable to 
obtain the records of Dr. J.P.  The RO had the appellant sign 
an authorization for release of Dr. J.P's records and then 
sent a request to Dr. J.P. for all records of treatment from 
1991 to 1997.  Dr. J.P. did not respond to this request.  The 
RO properly attempted to obtain these records.  

The appellant alleged that his left ankle was crushed during 
a buzz bomb attack while on a weekend pass to London, England 
during the summer of 1944.  He further stated that he was 
initially treated at a first aid station, then at an air 
force station, and then at his base where x-rays revealed a 
cracked bone.  He stated that he then had a pin inserted to 
stabilize his leg.  In a later correspondence, the appellant 
somewhat altered his account.  He reported being transferred 
from the first aid station to a hospital near Leicester, 
England, which he referred to as "Stone;" however, he did 
not specify what kind of treatment he was given there.  At a 
subsequent VA examination, the appellant reported that 
English doctors had performed an ORIF on his left ankle.  

The Board finds that the appellant has failed to provide 
cognizable medical evidence of a nexus between his current 
disability and a disease or injury incurred in service.  
There is no record of any medical opinion or finding linking 
the appellant's current ankle condition with an in-service 
injury.  The appellant's current ankle condition was not 
documented for over 50 years after his discharge from 
military service.  

In addition, service medical records indicate that during an 
admission for urethral discharge on September 4, 1944, it was 
specifically noted that the appellant had no prior history of 
surgery.  At his separation examination in December 1945, the 
appellant did not mention ever suffering from a left ankle 
fracture or other injury.  He did not mention ever undergoing 
any kind of surgery, including surgery for a fractured left 
ankle.  During the separation examination, the appellant was 
found to have no musculoskeletal defects.  His skin and feet 
were described as normal.  

The December 1945 report of separation, signed by the 
appellant, specified that the appellant had received no 
wounds in action.  In March 1946, the appellant filed an 
application for compensation or pension in which he alleged 
service connection for rheumatic fever, scarlet fever, and 
hemorrhoids.  The appellant did not indicate anywhere in this 
application that he had suffered any kind of injury to his 
left ankle during the summer of 1944.  He did not mention any 
treatment at a first aid station in Leicester, England, did 
not mention receiving any surgical treatment for a left ankle 
fracture or injury, and did not mention any other treatment 
related to a left ankle injury.  

The appellant's own lay statements linking his current left 
ankle disorder to a left ankle injury incurred in the service 
are not sufficient to establish a nexus between a current 
disability and an in-service injury or disease.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

As was stated previously, the appellant has referred to being 
treated at "Stone" hospital and to being treated for his 
ankle fracture by English doctors.  The appellant also 
identified post-service medical treatment by Dr. J.P. from 
1991 to 1997.  




Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

The above evidence referred to by the appellant is not 
evidence that would render the claim well grounded.  This 
alleged treatment by English doctors referred to by the 
appellant occurred while he was in service.  The post-service 
treatment by Dr. J.P. is many years after service and the 
appellant has not alleged that these records include an 
opinion relating his current left ankle disability to active 
service.  Therefore, such evidence would not be able to aid 
in resolving the primary issue in this case: whether there is 
a nexus between the appellant's current disability and an in-
service injury.  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a nexus 
between his left ankle disability and an in-service injury or 
disease.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for left 
ankle fracture is not well grounded.  38 U.S.C.A. § 5107(a).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for entitlement to service connection 
for left ankle fracture is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for left ankle fracture, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

